EXHIBIT 10.3 REIMBURSEMENT, CREDIT AND SECURITY AGREEMENT Between THE YORK WATER COMPANY and PNC BANK, NATIONAL ASSOCIATION Dated as of May1, $12,000,000 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue Refunding Bonds, SeriesA of 2008 (The York Water Company Project) TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.01 Definitions. Section 1.02 Accounting Principles. Section 1.03 Rules of Construction. Section 1.04 Incorporation of Recitals. ARTICLE II LETTER OF CREDIT AND REIMBURSEMENT Section 2.01 Issuance of Letter of Credit. Section 2.02 Reimbursement and Other Payments. Section 2.03 Transfer; Reduction; Reinstatement. Section 2.04 Nature of Obligations. Section 2.05 Indemnification. ARTICLE III SECURITY Section 3.01 Security and Subrogation under Indenture. Section 3.02 Pledge of Rights to Certain Funds and Investments. Section 3.03 Pledged Bonds. ARTICLE IV CONDITIONS PRECEDENT Section 4.01 Closing Fee. Section 4.02 Documentation. Section 4.03 Issuance of Bonds. ARTICLE V REPRESENTATIONS AND WARRANTIES Section 5.01 Existence. Section 5.02 Power, Authorization and No Conflicts. Section 5.03 Governmental and Other Approvals. Section 5.04 Validity, Binding Effect and Enforceability. Section 5.05 No Litigation. Section 5.06 No Violations. Section 5.07 Reserved. Section 5.08 No Liens. Section 5.09 Reserved. Section 5.10 Financial Condition; No Material Adverse Change. Section 5.11 Plans and Benefit Arrangements. Section 5.12 Environmental Compliance. Section 5.13 Disclosure. Section 5.14 Anti-Terrorism Laws. Section 5.15 Incorporation of Representations and Warranties by Reference. Section 5.16 Use of Proceeds; Margin Stock; Section20 Subsidiaries. Section 5.17 Material Adverse Change. Section 5.18 Condition of and Title to Assets; Status of Leases. Section 5.19 Insurance. Section 5.20 Taxes. Section 5.21 No Event of Default; Compliance with Instruments. Section 5.22 Patents, Trademarks, Copyrights, Licenses, Etc. ARTICLE VI GENERAL COVENANTS Section 6.01 Maintenance of Existence. Section 6.02 Compliance with Laws, Etc. Section 6.03 Maintenance of Insurance. Section 6.04 Compliance with Bond Documents and Other Contracts. Section 6.05 Visitation Rights. Section 6.06 Keeping of Books. Section 6.07 Maintenance of Properties. Section 6.08 Reporting Requirements. Section 6.09 Consent Under Bond Documents. Section 6.10 Reserved. Section 6.11 Payment of Indebtedness. Section 6.12 Environmental Covenants. Section 6.13 Financial Covenants. Section 6.14 Payments of Taxes and Other Charges. Section 6.15 Reserved. Section 6.16 Reserved. Section 6.17 ERISA. Section 6.18 Amendments to Bond Documents. Section 6.19 Liens and Encumbrances. Section 6.20 Change in Business. Section 6.21 Limitation on Optional Calls. Section 6.22 Reserved. Section 6.23 Anti-Terrorism Laws. ARTICLE VII RESERVED ARTICLE VIII DEFAULTS AND REMEDIES Section 8.01 Defaults. Section 8.02 Remedies. Section 8.03 Waivers; Consents. Section 8.04 No Waiver; Remedies Cumulative. Section 8.05 Set-Off. ARTICLE IX GENERAL PROVISIONS Section 9.01 Notices. Section 9.02 Successors and Assigns. Section 9.03 Survival of Covenants. Section 9.04 Counterparts. Section 9.05 Costs, Expenses and Taxes. Section 9.06 Amendments and Waivers. Section 9.07 Severability; Interest Limitation. Section 9.08 Complete Agreement. Section 9.09 Participation. Section 9.10 Governing Law and Jurisdiction. Section 9.11 Headings. Section 9.12 WAIVER OF JURY TRIAL. EXHIBITS AForm of Letter of Credit BRequirements for Opinions of Counsel REIMBURSEMENT, CREDIT AND SECURITY AGREEMENT THIS REIMBURSEMENT, CREDIT AND SECURITY AGREEMENT (this "Agreement"), made as of the 1st day of May, 2008, between THE YORK WATER COMPANY (the "Borrower"), a corporation organized and existing under the laws of the Commonwealth of Pennsylvania, and PNC BANK, NATIONAL ASSOCIATION (the "Bank"), a national banking association. RECITALS: A.The Pennsylvania Economic Development Financing Authority (the "Issuer") has issued its Exempt Facilities Revenue Refunding Bonds, SeriesA of 2008 (The York Water Company Project) in the aggregate principal amount of $12,000,000 (the "Bonds") under a Trust Indenture dated as of May1, 2008 (the "Indenture") between the Issuer and Manufacturers and Traders Trust Company, as Trustee (including any successor trustee, the "Trustee"). B.Pursuant to a Loan Agreement dated as of May1, 2008 between the Issuer and the Borrower (the "Loan Agreement"), the proceeds of the Bonds are being applied to refund the
